Citation Nr: 1526560	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-31 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, as secondary to the service-connected hypertension.

2.  Entitlement to service connection for hypercholesterolemia.

3.  Entitlement to service connection for hypercholesterolemia, as secondary to the service-connected hypertension.



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to January 1978 and from March 1978 to March 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and February 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of service connection for type II diabetes mellitus, as secondary to the service-connected hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypercholesterolemia is not a disability for VA purposes.




CONCLUSIONS OF LAW

1.  Hypercholesterolemia was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  Hypercholesterolemia was not proximately due to, the result of, or aggravated by the service-connected hypertension.  38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).
The Veteran was provided all required VCAA notice in a September 2010 letter, prior to the initial adjudication of the claims in February 2011.  The Veteran was provided additional VCAA notice in a November 2011 letter, prior to the readjudication of the claims in February 2012.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service treatment records.  In addition, the AOJ obtained a VA medical opinion in June 2013.  As the opinion included a review of the pertinent medical history, was prepared using acceptable clinical evidence, and was supported by a medical rationale, the Board finds that the evidence is adequate to make a determination on the claims regarding hypercholesteremia.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In January 2014, the Veteran testified at a Board hearing.  The record reflects that the undersigned VLJ clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  The judge specifically addressed the elements of direct service connection and secondary service connection and the evidence needed to substantiate these claims.  These actions satisfied the duties an VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection for hypercholesterolemia are thus ready to be considered on the merits.

II. Legal Principles and Analysis 

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran has claimed service connection for hypercholesterolemia on both a direct and secondary basis.  Under applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  An elevated cholesterol level represents only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  A clinical finding, such as hypercholesterolemia, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  

In June 2013, VA obtained a medical opinion regarding the Veteran's high cholesterol.  After reviewing the acceptable clinical evidence of record, the VA examiner opined that high cholesterol was an independent risk factor associated with hypertension.  Since hypercholesterolemia was only a risk factor for hypertension, it was not directly related to the service-connected hypertension.  The examiner concluded hypercholesterolemia was less likely than not proximately due to the service-connected hypertension.

Thus, there is no current disability manifested by hypercholesterolemia as it was noted to be a risk factor for hypertension and nothing else.  See Brammer 3 Vet. App. at 225 ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability"); see also Sanchez-Benitez 13 Vet. App. at 285 (recognizing that a symptom of pain is not a disability).  Furthermore, the Board notes that the Veteran is already service-connected for hypertension and hypertensive heart disease.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant the Veteran's appeal, the claims for service connection for hypercholesterolemia must be denied.

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for hypercholesterolemia and service connection must be denied on a direct and secondary basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for hypercholesterolemia is denied.

Service connection for hypercholesterolemia, as secondary to the service-connected hypertension, is denied.


REMAND

The Veteran contends that his service-connected hypertension may have 
caused or aggravated his claimed type II diabetes mellitus.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  In a February 2012 rating decision, the Veteran was granted service connection for hypertension.  Additionally, the Veteran has submitted a Medical Certificate dated in August 2011, which reflects a diagnosis for diabetes mellitus.  Accordingly, a remand is required for a VA examination to determine whether the Veteran's type II diabetes mellitus was caused or aggravated by his service-connected hypertension.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of the claimed type II diabetes mellitus.  The claims folder must be made available to the examiner.  The examiner should then provide an opinion, responding to the following question.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's type II diabetes mellitus was caused or aggravated by his service-connected hypertension ?

The examiner must provide a rationale for his or her opinion.

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he should be furnished with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


